Citation Nr: 1138361	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-05 583	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability,


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal currently resides with the RO in Oakland, California.  In August 2011, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) and a copy of the transcript of that hearing has been included in the claims file.

A review of the record on appeal reveals that the RO adjudicated the claims of service connection for bilateral leg and feet disorders as one claim.  Given the evidence found in the record as well as the Veteran's personal hearing testimony and writings to VA, the Board nonetheless finds that this claim should be characterized as reported on the first page of this decision.  

The claim of service connection for a left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent and credible evidence of record demonstrates that the Veteran's right leg disability, diagnosed as right leg shortening, was caused by his service connected hip disability.


CONCLUSION OF LAW

A right leg disability, diagnosed as right leg shortening, was caused by the Veteran's service connected hip disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

The Veteran contends that his service connected hip and knee disabilities cause or aggravate a right leg disability.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection has been in effect for left and right hip degenerative arthritis since September 2006.

As to a current right leg disability, a September 2006 VA treatment record reported that the right leg was 1 centimeter (cm) shorter than the left leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2011).  Specifically, the right leg was 92 cms long and the left leg was 93 cms long. 

As to the relationship between the current right leg disability (i.e., it being 1 cm shorter than the left leg) and the already service connected hip disability, in November 2007 the Veteran's VA podiatrist opined that he had mild leg length discrepancy due to problems with his hip.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that his service connected hip disability caused his right leg disability, diagnosed as right leg shortening, and service connection is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); Allen, supra.


ORDER

Entitlement to service connection for a right leg disability, diagnosed as right leg shortening, is granted. 

REMAND

As to the claim of service connection for a left leg disability, the Veteran contends that his service connected hip and knee disorders cause or aggravate this leg disability.

In this regard, the record shows that in February 2008 the RO attempted to obtain needed medical opinion evidence as to the relationship, if any, between the Veteran's service-connected hip and knee disorders and any current left leg disability.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  In this regard, the Court in Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  

Despite this mandate by the Court, the Board finds the February 2008 VA opinion inadequate for rating purposes.  The Board has reached this conclusion because, while the examiner opined that the Veteran's left leg Achilles tendonitis and calcification were less likely as not secondary to his hip and knee disabilities, the examiner did not provide an opinion as to whether they were aggravated by his service connected hip and knee disabilities.  See 38 C.F.R. § 3.310; Allen, supra.  Given this inadequacy, the Board finds that a remand is required to obtain an addendum to the VA examination to obtain an answer to this question.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

The record shows that the Veteran separated from military service in 1976.  However, the claims file contains very few medical records for the first three decades following his separation from military service.  Therefore, while the appeal is in remand status, an attempt should be made to obtain any outstanding treatment records for this time period.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

The Veteran testified that he receives his treatment for his left leg disability from the San Jose VA Medical Center.  Therefore, while the appeal is in remand status, his contemporaneous treatment records from this facility should also be obtained and associated with the claims file.  Id.

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC, after obtaining all needed authorizations, should obtain and associate with the record any outstanding treatment records from 1976 to the current time including the Veteran's contemporaneous treatment records from the San Jose VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the February 2008 VA examination by the same examiner if available or another qualified examiner if he is not available.  The claims file should be provided to the examiner in conjunction with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a. What are the diagnoses of all of the Veteran's left leg disabilities since filing his claim for service connection in 2007?  

b.  As to each diagnosed left leg disability, including the Achilles tendonitis and calcification diagnosed by the February 2008 VA examiner, is it at least as likely as not (50 percent probability or more) that it was caused by any of the claimant's service connected disabilities including his newly service connected right leg disability?

c.  As to each diagnosed left leg disability, including the Achilles tendonitis and calcification diagnosed by the February 2008 VA examiner, is it at least as likely as not (50 percent probability or more) that it was aggravated by any of the claimant's service connected disabilities including his newly service connected right leg disability?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

In providing answers to the above questions, if the examiner concludes that any of the Veteran's left leg disabilities were aggravated by any of his already service connected disabilities, the examiner should provide a base-line as to the severity of the left leg disability before being aggravated.

In providing answers to the above questions, the examiner is advised that the RO denied service connection for a bone spur in the Achilles area of the left foot and a bunion/hallux valgus and the Veteran has not appealed these denials.

3. The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board peals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


